[Cite as Mann v. Northgate Investors, L.L.C., 138 Ohio St. 3d 175, 2014-Ohio-455.]




   MANN, APPELLEE, v. NORTHGATE INVESTORS, L.L.C., D.B.A. NORTHGATE
                              APARTMENTS, APPELLANT.
       [Cite as Mann v. Northgate Investors, L.L.C., 138 Ohio St. 3d 175,
                                    2014-Ohio-455.]
Landlord and tenant—A landlord owes guests of a tenant the same duties under
        R.C. 5321.04(A)(3) that the landlord owes to the tenant—Lighting in
        common areas.
    (No. 2012-1600—Submitted April 24, 2013—Decided February 12, 2014.)
              CERTIFIED by the Court of Appeals for Franklin County,
                           No. 11AP-684, 2012-Ohio-2871.
                                ____________________
        PFEIFER, J.
        {¶ 1} The issue in this case is whether a landlord owes the statutory duty
under R.C. 5321.04(A)(3) to “[k]eep all common areas of the premises in a safe
and sanitary condition” to a tenant’s guest properly on the premises. We hold
today that a landlord does owe to a tenant’s guest the statutory duties under R.C.
5321.04(A)(3) and that a breach of that duty constitutes negligence per se.
                          Factual and Procedural Background
        {¶ 2} On June 15, 2007, plaintiff-appellee, Lauren Mann, then 16 years
old, visited a friend, Michelina Markiewicz, who was a tenant at an apartment
building owned by defendant-appellant, Northgate Investors, L.L.C. Mann had
entered the building at around noon that day, and left her friend’s second-floor
apartment in the evening at around 11:00 P.M. Mann had to walk down two sets
of stairs (with a landing between them) to exit the building. She testified that the
hallway and stairway were dark because it was night and there was no lighting—
the existing lighting fixtures were inoperable. Despite the darkness, she decided
                             SUPREME COURT OF OHIO




to proceed down the stairs. She successfully descended the two flights of stairs,
but after stepping off the last step—and thinking there might be another step—she
stumbled forward through a glass panel adjacent to the glass exit door, suffering
injuries.
        {¶ 3} Mann filed suit against Northgate on October 5, 2010, alleging in
her complaint that Northgate had “negligently failed to maintain adequate lighting
for safe ingress and egress to said premises during nocturnal hours, thereby
creating a danger to residents and guests.” Northgate filed a motion for summary
judgment, arguing that there was no evidence that it had breached a duty of care
to Mann. It asserted that it owed Mann the duty it would owe an invitee, a duty of
ordinary care in maintaining its property. Northgate further argued that darkness
is an open and obvious danger and that there is no duty of a premises owner to
warn an invitee of open and obvious dangers, since those dangers are so obvious
that business owners may reasonably expect their invitees to discover the hazard
and take appropriate actions to protect themselves against it.
        {¶ 4} Mann countered that Ohio’s Landlord-Tenant Act, in particular,
R.C. 5321.04, imposes a duty on landlords to make all necessary repairs and to do
whatever is necessary to keep the premises in a fit and habitable condition, to
keep common areas of the premises safe, and to maintain electrical systems and
lighting fixtures.
        {¶ 5} The trial court granted summary judgment to Northgate, holding
that R.C. 5321.04 “was intended to establish the duties between landlords and
tenants” and that since Mann was not a tenant but a business invitee, Northgate
“only owed [her] a duty of ordinary care.” (Emphasis sic.) The court further held
that the darkness on the stairs was open and obvious and that the duty of ordinary
care “is negated when the hazard posed to the invitee is one that is open and
obvious.” Finally, the court held that in addition to her failure to demonstrate that
Northgate owed her a duty, Mann also had failed to show evidence of causation.




                                         2
                                 January Term, 2014




         {¶ 6} Mann appealed, and the Tenth District Court of Appeals reversed
the trial court. 2012-Ohio-2871, 973 N.E.2d 772 (10th Dist.). The appellate court
held that tenants’ guests are entitled to the protections of R.C. 5321.04, that a
landlord’s violation of R.C. 5321.04 constitutes negligence per se, and that the
open-and-obvious doctrine does not apply when the landlord is negligent per se.
Id. at ¶ 14, 19, and 21. The court further held that Mann had offered evidence of
causation sufficient to create a genuine issue of fact. Id. at ¶ 28.
         {¶ 7} The appellate court certified a conflict to this court recognizing
that its opinion conflicted with that of the Ninth District Court of Appeals in
Shumaker v. Park Lane Manor of Akron, Inc., 9th Dist. Summit No. 25212, 2011-
Ohio-1052, regarding the applicability of R.C. 5321.04(A)(3) to a tenant’s guest.
This court agreed that a conflict exists and ordered briefing on the following
issue:


                Whether landlord owes the statutory duties of R.C.
         5321.04(A)(3) to a tenant’s guest properly on the premises but on
         the common area stairs at the time of injury?


133 Ohio St. 3d 1463, 2012-Ohio-5149, 977 N.E.2d 692.
                                  Law and Analysis
         {¶ 8} In 1974, the General Assembly enacted the Ohio Landlord-Tenant
Act, R.C. Chapter 5321. “The Act codifies the law of this state regarding rental
agreements for residential premises, and governs the rights and duties of both
landlords and tenants.” Vardeman v. Llewellyn, 17 Ohio St. 3d 24, 26, 476 N.E.2d
1038 (1985).
         {¶ 9} R.C. 5321.04(A) sets forth the obligations of a landlord who is a
party to a rental agreement. Among other duties, a landlord must “[m]ake all
repairs and do whatever is reasonably necessary to put and keep the remises in a




                                           3
                             SUPREME COURT OF OHIO




fit and habitable condition,” R.C. 5321.04(A)(2), and “[k]eep all common areas of
the premises in a safe and sanitary condition,” R.C. 5321.04(A)(3).
        {¶ 10} The Landlord-Tenant Act “changed the previous common law
relationship of landlords and tenants under residential rental agreements.”
Shroades v. Rental Homes, Inc., 68 Ohio St. 2d 20, 21-22, 427 N.E.2d 774 (1981).
Shroades explained that “in light of the previous common law immunity of
landlords, and in recognition of the changed rental conditions and the definite
trend to provide tenants with greater rights,” the General Assembly enacted the
law in “an attempt to balance the competing interests of landlords and tenants.”
Id. at 24-25.
        {¶ 11} Shroades was the first case to recognize that a landlord could be
liable in tort for injuries resulting from the landlord’s failure to meet the
obligations imposed by R.C. 5321.04:


                In light of the public policy and drastic changes made by
        the statutory scheme of R.C. Chapter 5321, we hold that a landlord
        is liable for injuries, sustained on the demised residential premises,
        which are proximately caused by the landlord’s failure to fulfill the
        duties imposed by R.C. 5321.04. We conclude that the General
        Assembly intended both to provide tenants with greater rights and
        to negate the previous tort immunities for landlords.


Id. at 25.
        {¶ 12} In Shroades, this court held that the landlord had failed to meet the
statutory requirement of keeping the premises in a fit and habitable condition.
Reasoning that “[a] violation of a statute which sets forth specific duties
constitutes negligence per se,” the court held that the landlord’s failure to abide
by R.C. 5321.04(A)(2) constituted negligence per se. The court made clear that a




                                          4
                                January Term, 2014




finding of negligence per se does not necessarily result in liability: “proximate
cause for the injuries sustained must be established.” Id. at 25. Further, a
plaintiff tenant would also have to show that “the landlord received notice of the
defective condition of the rental premises, that the landlord knew of the defect, or
that the tenant had made reasonable, but unsuccessful, attempts to notify the
landlord.” Id. at 26.
        {¶ 13} In Shump v. First Continental-Robinwood Assocs., 71 Ohio St. 3d
414, 644 N.E.2d 291 (1994), syllabus, this court held that a landlord’s common-
law and statutory obligations extend to guests of a tenant: “A landlord owes the
same duties to persons lawfully upon the leased premises as the landlord owes to
the tenant.”
        {¶ 14} In Shump, Sandra Burnside, a guest of a tenant, died from smoke
inhalation and/or carbon monoxide poisoning from a fire in her friend’s
apartment. The fire had started on the first floor of the apartment, and the
evidence suggested that Burnside became aware of the fire only when the smoke
detector on the second floor of the two-story apartment was activated. Burnside’s
estate filed a wrongful-death claim against the landlord, alleging that the landlord
had failed to install a smoke detector on the first floor of the apartment, contrary
to a city ordinance. The trial court granted summary judgment to the landlord,
holding that Burnside was a licensee and that the landlord owed to Burnside only
a duty to refrain from willful and wanton conduct, which the estate had failed to
prove. The appellate court affirmed that part of the trial court’s holding.
        {¶ 15} This court reversed, rejecting the appellate court’s holding that a
landlord’s duty to a tenant’s guest should be governed by the common-law
classifications of trespasser, licensee, and invitee. The court held that those
classifications “determine the legal duty that a tenant owes others who enter upon
rental property that is in the exclusive control of the tenant” and “do not affect the




                                          5
                              SUPREME COURT OF OHIO




legal duty that a landlord owes a tenant or others lawfully upon the leased
premises.” (Emphasis sic.) Shump, 71 Ohio St. 3d at 417, 644 N.E.2d 291.
        {¶ 16} Shump cited longstanding common law that courts should not
distinguish between the duties that a landlord owes a tenant and the duties a
landlord owes to other people lawfully upon the leased premises.


        “ ‘It is the well settled general rule that the duties and liabilities of
        a landlord to persons on the leased premises by the license of the
        tenant are the same as those owed to the tenant himself. For this
        purpose they stand in his shoes. * * * The guest, servant, etc., of
        the tenant is usually held to be so identified with the tenant that
        this right of recovery for injury as against the landlord is the same
        as that of the tenant would be had he suffered the injury.’ ”
        [Caldwell v. Eger, 8 Ohio Law. Abs. 47 (8th Dist.1929)], quoting
        16 Ruling Case Law (1917) 1067, Section 588.


Id. at 419.


        {¶ 17} This court held that R.C. Chapter 5321 does not alter the “well-
settled common-law principle” of a landlord’s duty to a tenant’s guest, because
statutes are presumed to embrace the common law extant at their enactment.


        “Statutes are to be read and construed in the light of and with
        reference to the rules and principles of the common law in force at
        the time of their enactment, and in giving construction to a statute
        the legislature will not be presumed or held, to have intended a
        repeal of the settled rules of the common law unless the language
        employed by it clearly expresses or imports such intention.”




                                           6
                               January Term, 2014




       (Emphasis added.) State ex rel. Morris v. Sullivan (1909), 81 Ohio
       St. 79, 90 N.E. 146, paragraph three of the syllabus.


Id.
       {¶ 18} Thus, the court concluded that as common-law protections
extended to a tenant’s guests, the Landlord-Tenant Act’s protections would
extend to guests.


       Thus, the obligations imposed upon a landlord under R.C. 5321.04
       would appear to extend to tenants and to other persons lawfully
       upon the leased premises. R.C. 5321.12 states: “In any action
       under Chapter 5321. of the Revised Code, any party may recover
       damages for the breach of contract or the breach of any duty that is
       imposed by law.” (Emphasis added.)


(Emphasis sic.) Shump, 71 Ohio St. 3d at 420, 644 N.E.2d 291.
       {¶ 19} Since a landlord owes a tenant’s guest the same duty that the
landlord owes the tenant, it only follows that the duty a landlord owes a tenant
under R.C. 5321.04(A)(3) is also owed to the tenant’s guest. But not every court
addressing the issue has come to that conclusion. The case below was certified to
this court as being in conflict with Shumaker v. Park Lane Manor of Akron, 9th
Dist. Summit No. 25212, 2011-Ohio-1052. That court found that “ ‘a social
guest, injured in an area not in the exclusive control of the tenant, is owed a duty
of care by the landlord no higher than that owed to a licensee,’ ” citing Rios v.
Shauck, 9th Dist. Lorain No. 97CA006753, 1998 WL 289692, at *1 (June 3,
1998). Shumaker at ¶ 12.       Shumaker held that this court’s extension of a
landlord’s responsibilities to a tenant’s guest did not apply because “Shump is
limited to injuries occurring ‘upon the leased premises.’ ” Id.




                                         7
                              SUPREME COURT OF OHIO




       {¶ 20} Shump does state, as Shumaker points out, that “the obligations
imposed upon a landlord under R.C. 5321.04 would appear to extend to tenants
and to other persons lawfully upon the leased premises.” (Emphasis sic.) Shump,
71 Ohio St. 3d at 420, 644 N.E.2d 291. But “lawfully upon the leased premises” is
not limiting language—the decedent in Shump happened to be in the tenant’s
apartment, not in a common area, when she died.             Notably, Shump cited
Stackhouse v. Close, 83 Ohio St. 339, 94 N.E. 746 (1911), a case involving
injuries to a tenant’s guest suffered due to the malfunctioning of a common-area
elevator, for the proposition that “a landlord may be held liable to a tenant’s guest
for the breach of a statutory duty imposed upon the landlord.” Shump, 71 Ohio
St.3d at 420, 644 N.E.2d 291. The court concluded regarding Stackhouse, “We
reiterate that holding today.” Id.
       {¶ 21} Further, Shump adopted the Restatement of Torts section stating
that in common areas, the landlord owes the same duty to the tenant’s guest as it
owes to the tenant. In the syllabus of Shump, this court approved and adopted 2
Restatement of the Law 2d, Torts, Sections 355 to 362 (1965). Section 360
addresses the liability of landlords in common areas:


               A possessor of land who leases a part thereof and retains in
       his own control any other part which the lessee is entitled to use as
       appurtenant to the part leased to him, is subject to liability to his
       lessee and others lawfully upon the land with the consent of the
       lessee or a sublessee for physical harm caused by a dangerous
       condition upon that part of the land retained in the lessor’s control,
       if the lessor by the exercise of reasonable care could have
       discovered the condition and the unreasonable risk involved
       therein and could have made the condition safe.




                                         8
                                January Term, 2014




       {¶ 22} Finally, Shump recognized that R.C. Chapter 5321 does not limit to
tenants the ability to bring a claim based upon a statutory violation:


       R.C. 5321.12 states: “In any action under Chapter 5321. of the
       Revised Code, any party may recover damages for the breach of
       contract or the breach of any duty that is imposed by law.”
       (Emphasis added.)


Shump, 71 Ohio St. 3d at 420, 644 N.E.2d 291.
       {¶ 23} We thus conclude that Shump should in no way be interpreted so as
to prevent a tenant’s guest from benefiting from the protections of R.C.
5321.04(A) simply because he or she is in a common area of the leased premises.
A landlord owes to a tenant’s guest the same duty that it owes a tenant in regard
to R.C. 5321.04(A)(3): to keep the common area in a safe and sanitary condition.
       {¶ 24} The question remains as to the legal significance of a failure of a
landlord to meet the obligations of R.C. 5321.04(A)(3). If a violation of R.C.
5321.04(A)(3) constitutes negligence per se, a landlord may not rely upon the
open-and-obvious doctrine to escape liability. In Robinson v. Bates, 112 Ohio
St.3d 17, 2006-Ohio-6362, 857 N.E.2d 1195, this court held that a landlord’s
failure to meet the statutory duty under R.C. 5321.04(A)(1) negates the open-and-
obvious doctrine.
       {¶ 25} After Shroades, this court revisited negligence per se in relation to
R.C. 5321.04 in Sikora v. Wenzel, 88 Ohio St. 3d 493, 727 N.E.2d 1277 (2000).
The plaintiff, Aaron Sikora, was a guest of a tenant who leased a condominium
owned by the defendant, Tom Wenzel; an outdoor deck attached to the
condominium collapsed, injuring Sikora. Sikora sued Wenzel, alleging that he
was negligent per se for a violation of R.C. 5321.04(A)(1), which requires
landlords to “[c]omply with the requirements of all applicable building, housing,




                                          9
                             SUPREME COURT OF OHIO




health, and safety codes that materially affect health and safety.” Wenzel, the
second owner of the condominium, had no knowledge of the deck’s design defect,
which the previous owner had known about. Still, the court of appeals found that
Wenzel was strictly liable for a violation of R.C. 5321.04(A)(1) and that the
Shroades notice requirement was inapplicable.
       {¶ 26} This court set forth the three different ways that courts view
statutory violations of public-safety laws in negligence cases:


       Courts view the evidentiary value of the violation of statutes
       imposed for public safety in three ways: as creating strict liability,
       as giving rise to negligence per se, or as simply evidence of
       negligence. See, generally, Browder, The Taming of a Duty—The
       Tort Liability of Landlords (1982), 81 Mich.L.Rev. 99. These are
       three separate principles with unique effects upon a plaintiff’s
       burden of proof and to which the concept of notice may or may not
       be relevant.


Sikora at 495.
       {¶ 27} This court rejected the idea that R.C. 5321.04(A)(1) is a strict-
liability statute, that is, that a defendant would be liable per se for a statutory
violation regardless of any defenses or excuses, including lack of notice.


       Considering the general reluctance among courts to impose strict
       liability in this context, the wording of the statute fails to convince
       us that the General Assembly intended to create strict liability upon
       a violation of this statutory requirement.          Absent language
       denoting that liability exists without possibility of excuses, we are




                                         10
                                    January Term, 2014




        unpersuaded that the intent behind this statute was to eliminate
        excuses and impose strict liability.


Id. at 497-498.
        {¶ 28} The more common question—and one that arises in the case before
us—is whether a statutory violation will be considered as evidence of negligence
or whether it will support a finding of negligence per se. The words of the statute
tell the tale—whether a statutory violation gives rise to negligence per se
“depends upon the degree of specificity with which the particular duty is stated in
the statute.” Id. at 496.
        {¶ 29} When the statute sets forth a general, abstract description of a duty,
a violation thereof can be considered as evidence of negligence, but a violation
does not of itself conclusively demonstrate the breach of a duty. If a statute sets
forth a positive and definite standard of care, a violation of the statute constitutes
negligence per se, and that violation conclusively proves that the defendant has
violated a duty to the plaintiff:


        [W]here a statute sets forth “ ‘a positive and definite standard of
        care * * * whereby a jury may determine whether there has been a
        violation thereof by finding a single issue of fact,’ ” a violation of
        that statute constitutes negligence per se. Chambers v. St. Mary’s
        School (1998), 82 Ohio St. 3d 563, 565, 697 N.E.2d 198, 201,
        quoting Eisenhuth v. Moneyhon, supra, 161 Ohio St. [367] 374–
        375, 53 O.O. [274] 278, 119 N.E.2d [440] 444 [(1954)]. In
        situations where a statutory violation constitutes negligence per se,
        the plaintiff will be considered to have “conclusively established
        that the defendant breached the duty that he or she owed to the
        plaintiff.” Chambers, id. In such instances, the statute “serves as a




                                            11
                            SUPREME COURT OF OHIO




       legislative declaration of the standard of care of a reasonably
       prudent person applicable in negligence actions.” Thus the
       “reasonable person standard is supplanted by a standard of care
       established by the legislature.” 57A American Jurisprudence 2d,
       supra, at 672, Negligence, Section 748.


Sikora, 88 Ohio St. 3d at 496, 727 N.E.2d 1277.
       {¶ 30} This court determined in Sikora that the statutory requirement set
forth in R.C. 5321.04(A)(1) was not so general and abstract as to merely
constitute evidence of negligence.


       Rather, we believe the statutory requirement is stated with
       sufficient specificity to impose negligence per se. It is “fixed and
       absolute, the same under all circumstances and is imposed upon”
       all landlords. Ornella v. Robertson (1968), 14 Ohio St. 2d 144, 150,
       43 O.O.2d 246, 249, 237 N.E.2d 140, 143. Accordingly, we
       conclude that the statute requires landlords to conform to a
       particular standard of care, the violation of which constitutes
       negligence per se.


Sikora, 88 Ohio St. 3d at 498, 727 N.E.2d 1277.
       {¶ 31} Further, the court reaffirmed that “a landlord’s violation of the
duties imposed by * * * R.C. 5321.04(A)(2) constitutes negligence per se.” Id.
       {¶ 32} We find nothing in the degree of specificity involved in the statutes
to distinguish the requirement in R.C. 5321.04(A)(2) to “do whatever is
reasonably necessary to put and keep the premises in a fit and habitable
condition” from the requirement in R.C. 5321.04(A)(3) to “[k]eep all common
areas of the premises in a safe and sanitary condition.”       Like the statutory




                                        12
                                 January Term, 2014




requirements under R.C. 5321.04(A)(1) and (2), R.C. 5321.04(A)(3)’s statutory
requirement is “ ‘fixed and absolute, the same under all circumstances and is
imposed upon’ all landlords.” Sikora at 498, quoting Ornella v. Robertson, 14
Ohio St. 2d 144, 150, 237 N.E.2d 140 (1968).           We thus conclude that like
violations of R.C. 5321.04(A)(1) and (A)(2), a violation of R.C. 5321.04(A)(3)
constitutes negligence per se.
                                      Conclusion
       {¶ 33} We reaffirm today that a landlord owes to a tenant’s guest the same
duty that the landlord owes a tenant.         Thus, a landlord owes a tenant, and
therefore the tenant’s guest, the duty to “[k]eep all common areas of the premises
in a safe and sanitary condition,” pursuant to R.C. 5321.04(A)(3). A violation of
the duty imposed by R.C. 5321.04(A)(3) constitutes negligence per se and
obviates the open-and-obvious-danger doctrine.
       {¶ 34} Accordingly, we affirm the judgment of the Tenth District Court of
Appeals and remand the cause to the trial court.
                                                                Judgment affirmed
                                                              and cause remanded.
       O’CONNOR, C.J., and O’DONNELL, LANZINGER, KENNEDY, FRENCH, and
O’NEILL, JJ., concur.
                             ____________________
       Michael T. Irwin, for appellee.
       Reminger Co., L.P.A., Brian D. Sullivan, Martin T. Galvin, Kevin P.
Foley, and Nicole M. Koppitch, for appellant.
       Giorgianni Law, L.L.C., and Paul Giorgianni, urging affirmance for
amicus curiae, Ohio Association for Justice.
                          _________________________




                                         13